Citation Nr: 1523658	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1943 to December 1945, including service in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to a TDIU.

The Veteran and his daughter testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in December 2014, at which time it was remanded for further development.  Pursuant to the Board's remand directives, the RO readjudicated the claim of entitlement to a TDIU in a February 2015 supplemental statement of the case.  There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of: bilateral hearing loss (30 percent disabling); unstable right knee with arthritis (20 percent disabling); prostatitis (20 percent disabling); sleep apnea (20 percent disabling); tinnitus (10 percent disabling); sinusitis (10 percent disabling); mycosis of the bilateral feet and hands (noncompensable); and erectile dysfunction (noncompensable).  

2.  His combined disability rating is 70 percent, however he does not have at least one disability rated at 40 percent disabling.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran received a notice letter dated in September 2010 that informed him of what evidence was required to substantiate a claim of entitlement for a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in November 2010.  The examination is adequate to abjudicate the Veteran's TDIU claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the November 2014 Board videoconference hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Further, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for bilateral hearing loss (30 percent disabling); unstable right knee with arthritis (20 percent disabling); prostatitis (20 percent disabling); sleep apnea (20 percent disabling); tinnitus (10 percent disabling); sinusitis (10 percent disabling); mycosis of the bilateral feet and hands (noncompensable); and erectile dysfunction (noncompensable).  His combined disability rating is 70 percent.  Although the Veteran's combined disability rating is 70 percent, he does not have at least one disability rated at 40 percent disabling.  Thus, he does not meet the threshold requirements for a TDIU on a schedular basis. 

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, as addressed in the Remand portion below, the Veteran's current employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  Therefore, the case will be remanded to afford the Director of Compensation and Pension Service the opportunity to address this issue.


ORDER

Entitlement to a TDIU on a schedular basis is denied.


REMAND

In addition to the question of entitlement to schedular TDIU addressed above, there remains the possibility of referral to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  In the event that a Veteran fails to meet the percentage requirements set forth in that regulation, pursuant to 38 C.F.R. § 3.321(b)(2) (2014), a permanent and total disability rating is authorized on an extraschedular basis if that Veteran "is found to be unemployable by reason of his or her disability(ies), age, occupational background and other related factors."  38 C.F.R. § 3.321(b)(2).  See, e.g., Browne v. Nicholson, 24 Vet. App. 357 (2007).

In this matter, the evidence of record demonstrates that the Veteran has been unemployed throughout the appeal period.  To this end, the record shows that he was last employed in 1999 as a manager for a country club.  See Application for Increased Compensation Based on Unemployability dated August 2010.  

The Veteran was afforded a VA examination in November 2010 for his service-connected disabilities.  It was determined that his prostate problems would not cause functional impairment on either physical or sedentary employment; his unstable right knee disability would prevent physical but not sedentary employment; there was no functional impairment caused by his sinusitis and the condition would not impair any physical or sedentary employment; and his hearing disabilities had significant effects on his occupation.

In a statement dated in June 2011 by a treating VA physician, it was determined that the Veteran was unemployable, for both physical and sedentary positions, based on his service-connected right knee and hearing loss disabilities.  

In a private opinion dated in June 2011, it was also determined that the Veteran was unemployable due to his unstable right knee and hearing loss with tinnitus.  It was noted that the appellant was at an increased risk of falling due to is right knee disability.  It was also noted that getting into or out of a car, rising from a chair, ascending or descending steps and walking short distances posed serious risks due to the appellant's unstable knee.  Additionally, it was determined that his hearing loss and tinnitus were extreme communication problems.  In this regard, the physician reported that the Veteran did not hear or misheard during one-on-one conversations in a quiet room.  Moreover, his hearing loss impaired his daily activities and put him in danger during emergency situations.  Further, the appellant could not hear using any phone other than the special hearing device phone provided by the VA and he frequently stepped into the path of moving things or people because he could not hear them and or locate the source or direction of noises.  

There are also several lay statements of record describing the severity of the Veteran's service-connected disabilities, specifically his right knee disability and hearing loss.  

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence indicating he is unemployable due to his service-connected disabilities.  As such, referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b). 

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


